       Case 1:18-cv-00061-TFM-MU Document 118 Filed 01/30/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA

JANE BROWN, etc., et al.,                    *
                                             *
        Plaintiffs,                          *
                                             *              CIVIL ACTION NO.:
v.                                           *              1:18-CV-00061-TFM-MU
                                             *
                                             *              Consolidated with: 1:18-cv-102;
                                             *              1:18-cv-140; and 1:18-cv-176.
                                             *
FAIRHOPE YACHT CLUB,                         *
                                             *
        Defendant                            *


     DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION TO
         COMPEL THE DISCLOSURE OF JOHN HIRSH’S STATEMENT

        Defendant Fairhope Yacht Club (“FYC”) opposes Plaintiffs’ motion to compel (doc. 116)

the disclosure of a recording of John Hirsh’s interview with the U.S. Coast Guard (“USCG”)

during its investigation of the 2015 Dauphin Island Race (“DIR”) as follows:

I.      THE REQUESTED RECORDING IS NOT SUBJECT TO CIVIL DISCOVERY
        UNDER 46 U.S.C. § 6308.

        46 U.S.C. § 6301, et seq. permits the USCG to conduct investigations into marine

casualties, and under 46 U.S.C. § 6308(a), no part of a report of a marine casualty investigation

is admissible as evidence or subject to discovery in any civil proceeding:

        (a) Notwithstanding any other provision of law, no part of a report of a
        marine casualty investigation conducted under section 6301 of this title,
        including findings of fact, opinions, recommendations, deliberations, or
        conclusions, shall be admissible as evidence or subject to discovery in any
        civil or administrative proceedings, other than an administrative proceeding
        initiated by the United States.

46 U.S.C. § 6308(a) (emphasis added).

        The underlying purpose of 46 U.S.C. § 6308 is explained in 46 C.F.R. § 4.07-1(b), which

states that “[t]he investigations of marine casualties and accidents and the determinations made

                                                 1
PD.25311162.1
       Case 1:18-cv-00061-TFM-MU Document 118 Filed 01/30/19 Page 2 of 7



are for the purpose of taking appropriate measures for promoting safety of life and property at

sea, and are not intended to fix civil or criminal responsibility.” 46 C.F.R. § 4.07-1(b)

(emphasis added).

        Plaintiffs argue that § 6308 should be interpreted narrowly so as only to apply to the

report issued by the USCG. Plaintiffs maintain that, because they are seeking only an audio

recording of the interview taken by the USCG during their investigation into the 2015 DIR, as

opposed to the report issued, their request for production does not fall within the scope of and,

thus, is not barred by 46 U.S.C. § 6308(a). However, several courts have viewed § 6308(a)’s

prohibition on production expansively. In the case of In re Complaint of Danos & Curole Marine

Contractors, Inc., 278 F. Supp. 2d 787, 785 (E.D. La. 2003), the court stated “that the list

provided in 46 U.S.C. § 6308(a) is illustrative and not exclusive.” In Goodwin v. Cockrell, 2014

WL 6630105, *2 (E.D. N.C. Nov. 21, 2014), the court noted the split in authority on the

interpretation of 46 U.S.C. § 6308:

        Some courts have read the statute expansively, and determined that any part
        of report, regardless of whether it entailed “findings of fact, opinions,
        recommendations, deliberations, or conclusions” is rendered inadmissible.
        See In re Eternity Shipping, Ltd., 444 F.Supp.2d 347, 363 (D.Md. 2006)
        (determining that a transcript of an individual's interview with the Coast Guard,
        which was an exhibit to a report, was inadmissible); Falconer v. Penn Maritime,
        Inc., 397 F.Supp.2d 68, 70 (D.Me. 2005) (finding that all parts of a Coast Guard
        report, including photographs and notes of statements taken by a Coast Guard
        investigator, were inadmissible under the statute); In re Complaint of Crosby
        Tugs, LLC, No. CIV. A. 021125C/W, 2004 WL 5482859, at *1–2 (E.D. La. Aug.
        16, 2005) (determining that a measurement taken by the Coast Guard of the depth
        of a body of water during an investigation and referenced in a report was
        inadmissible); In re Am. Milling Co., 270 F.Supp.2d 1068, 1075–75
        (E.D.Mo.2003) (finding the transcript of a Coast Guard investigatory hearing
        inadmissible), rev'd in part on other grounds, 409 F.3d 1005 (8th Cir. 2005). The
        Coast Guard itself ostensibly agrees with a broad interpretation of the
        statute. See William R. Dorsey, III, Marine Casualty Investigations by the United
        States Coast Guard and the National Transportation Board, 75 Tul. L.Rev. 1387,
        1413 (2001) (noting that the Coast Guard considers “written statements,
        transcribed testimony, or documentary evidence obtained during an
        investigation ... to be part and parcel of the ‘report’ to which the prohibition
        of admissibility in § 6308 applies”).
                                               2
PD.25311162.1
       Case 1:18-cv-00061-TFM-MU Document 118 Filed 01/30/19 Page 3 of 7




(emphasis added).

        The U.S. District Court for the Southern District of Alabama has interpreted § 6308

broadly, holding that “[t]he entire content of the Coast Guard’s report is precluded from being

used in any civil litigation pursuant to 46 USC § 6308.” In the Matter of the Complaint of

Atlantic Marine Property Holding Co., Inc., No. 06-0100-CG-B, 2008 WL 3828801, *1 (S.D.

Ala. Aug. 13, 2008) (Granade, J.). As noted above, numerous other courts have likewise adopted

a broad interpretation of § 6308. See also In re Ward Hornblower Proescher, Limitations

Proceedings M/V JACK LONDON COMMODORE, 1999 AMC 1612 (N.D. Cal. April 8, 1999)

(“The MCR is inadmissible as evidence for any purpose whatsoever pursuant to 46 U.S.C.

6308.”); In re Paulsboro Derailment Cases, 2015 WL 4138950 (D.N.J. July 9, 2015) (excluding

NTSB report); and Credle v. Smith and Smith, Inc., 42 F.Supp.3d 596 (D.N.J. 2013) (excluding

portions of an expert’s testimony that were based upon inadmissible findings in a USCG report

per § 6308).

        Plaintiffs also rely upon the decision of Guest v. Carnival Corp., 917 F.Supp.2d 1242

(S.D. Fla. 2012) in support of a narrow interpretation of § 6308. However, Guest simply stands

for the proposition that if a party provides a document within its possession to the USCG, then

that document is excluded from the protections of § 6308 in a later litigation. Unlike Guest, the

interview recording being sought by Plaintiffs in this case were not made by FYC and then

subsequently turned over to the USCG. Rather, the substance of the recorded interview was

produced by the USCG as it contains the USCG questions to John Hirsh during the course of

their investigation. FYC was permitted to attend and to participate in the USCG witness

interviews because FYC had been designated a party in interest.

        Plaintiffs’ seek this recording solely to impeach John Hirsh. The U.S. District Court for

the Eastern District of Louisiana recently ruled that § 6308(a)’s prohibition includes USCG
                                                3
PD.25311162.1
       Case 1:18-cv-00061-TFM-MU Document 118 Filed 01/30/19 Page 4 of 7



report excerpts offered for impeachment at trial: “Accordingly, the Coast Guard Report

referenced in the parties’ proposed Joint Pre-Trial Order is inadmissible, and Yellow Fin may not

employ it at trial for any purpose, including impeachment.” Thompson v. Yellow Fin Marine

Servs., LLC, 2016 U.S. Dist. LEXIS 97461, *6 (E.D. La., July 26, 2016). Plaintiffs are requesting

this recording for reasons in direct conflict with the very purpose of a USCG investigation. As

stated in 46 U.S.C. § 4.07-1(b), “[t]he investigations of marine casualties . . . are not intended

to fix civil or criminal responsibility.” (emphasis added). Furthermore, “Congress enacted this

statute to prevent the Coast Guard from becoming embroiled in private litigation resulting from

marine accidents.” In re Cozy Cove Marina, Inc., 521 F. Supp. 2d 504, 507 (E.D.N.C. 2007)

citing Falconer v. Penn Mar. Inc., 397 F. Supp. 2d 68, 70 (D. Me. 2005).

        These rules exist to promote safety by encouraging full and frank disclosure of those

involved in an investigation. Production of the USCG’s interviews undermines this purpose.

Plaintiffs will have full access to USCG questions and deliberations, which were made as part of

the investigation process. Production of the interview recording will allow Plaintiffs’ to use the

USCG’s interview questions and deliberations for the sole purpose of proving FYC’s liability in

this civil action. This use of the USCG deliberations and investigation is in direct violation of 46

C.F.R. § 4.07-1(b) and 46 U.S.C. § 6308. Production of the interview recording would have a

chilling effect upon USCG investigations. The Court should deny Plaintiffs’ motion to compel

production of the USCG interview recording.

II.     PLAINTIFFS’ DO           NOT     HAVE        A   SUBSTANTIAL        NEED      FOR     THE
        RECORDING.

        FYC’s Principle Race Officer Randy Fitzpatrick, the only witness deposed by plaintiffs

in the prior Henry litigation, identified John Hirsh as the recipient of a call from the USCG and

testified as to what she recalled John telling her about what was said to him during a call from

the USCG. (doc. 116-6). Plaintiffs’ motion sets out a timeline regarding the “conflict” that
                                                 4
PD.25311162.1
        Case 1:18-cv-00061-TFM-MU Document 118 Filed 01/30/19 Page 5 of 7



creates their proffered substantial need for Hirsh’s statement; however, noticeably absent from

the recitation is a request for or notice of deposition of John Hirsh in the prior related Henry

litigation filed in Mobile County Circuit Court. Plaintiffs have been aware of Mr. Hirsh’s identity

since the prior state court litigation in 2016 but elected not to depose him until September of

2018. Simply because they do not like what Mr. Hirsh has to say now that they have deposed

him in this case does not create a “substantial need” for his prior USCG interview recording.

        Plaintiffs argue that because FYC retained counsel after the 2015 DIR, something that is

explicitly permitted in 46 U.S.C. § 6303, Hirsh was off limits and they had no access to him.

This is simply not true. In fact, Plaintiffs issued a non-party subpoena to Hirsh individually in the

prior state court Henry litigation, and he responded by producing over 1,000 pages of documents.

Plaintiffs waited over three years after the 2015 DIR to notice Hirsh’s deposition and now

because they find his testimony unfavorable to their position, they claim a substantial need for

anything he has ever said in relation to the 2015 DIR even a statement provided to the USCG as

part of their protected investigation, which as discussed above is not discoverable in civil

litigation.

III.    ALTERNATIVELY, THE INTERVIEW RECORDING IS SUBJECT TO THE
        WORK-PRODUCT PRIVILEGE.

        Plaintiffs’ motion to compel should alternatively be denied because the requested

documents were made in anticipation of litigation and are therefore subject to the work-product

privilege. FRCP 26(b)(3). Documents are subject to the work-product privilege where “(1) the

materials sought to be protected are documents or tangible things; (2) they were prepared in

anticipation of litigation or for trial; and (3) they were prepared by or for a party or

representative of that party.” Ex parte Flowers, 991 So.2d 218, 221 (Ala. 2008) (internal

citations and quotations omitted). Here the material sought to be protected is a recording of

witness interview conducted by the USCG. At the time the interview recording was made, FYC
                                                 5
PD.25311162.1
       Case 1:18-cv-00061-TFM-MU Document 118 Filed 01/30/19 Page 6 of 7



was a party in interest to the USCG investigation and had retained counsel. 46 U.S.C. § 6303

explicitly permits individuals designated as a party in interest to be represented by counsel. The

recording was made by an agent of FYC, investigator Jeff Grizzle, with the full knowledge of the

USCG personnel involved. Under these circumstances, FYC’s participation in the USCG

investigation and recording of the subject witness interviews was in part “because of the prospect

of litigation.” Sims v. Knollwood Park Hosp., 511 So.2d 154, 158 (Ala. 1987). See also Ex parte

USA Water Ski, Inc., 135 So.3d 247 (Ala. 2013) (finding post-accident report was subject to

work product privilege). Therefore, the interview recording is subject to the work-product

doctrine as it was prepared in anticipation of litigation.

                                          CONCLUSION

        46 U.S.C. § 6308(a) strictly prohibits FYC from producing the interview recording and to

produce the same would subvert federal law as to the treatment of USCG investigations. If the

Court does not find the interview recording to be within the protections set out in 46 U.S.C.

§ 6308(a), the interview recording at issue was prepared in anticipation of litigation and is

therefore subject to the work-product privilege.

        WHEREFORE, the premises considered, Plaintiffs’ motion to compel the production of

John Hirsh’s interview recording during the U.S. Coast Guard investigation should be denied.


                                                   s/ E. Barrett Hails
                                                   ALLEN E. GRAHAM
                                                   E. BARRETT HAILS
                                                   Attorneys for the Fairhope Yacht Club
OF COUNSEL:
PHELPS DUNBAR LLP
101 Dauphin Street, Suite 1000 (36602)
Post Office Box 2727
Mobile, Alabama 36652-2727
251-432-4481
teeto.graham@phelps.com
barrett.hails@phelps.com
                                                   6
PD.25311162.1
       Case 1:18-cv-00061-TFM-MU Document 118 Filed 01/30/19 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I do hereby certify that I have on this 30th day of January, 2019, served a copy of the
foregoing on counsel for all parties to this proceeding through the Ala-Court e-filing system as
follows:

James J. Crongeyer, Jr.                            H. Lanier Brown II
H. Ruston Comley                                   WATKINS & EAGER, PLLC
WATKINS & EAGER, PLLC                              Lakeshore Park Plaza
Post Office Box 650                                2204 Lakeshore Dr., Suite 114
Jackson, Mississippi 39205                         Birmingham, Alabama 35209

Omar L. Nelson
Gibbs Travis PLLC
1400 Meadowbrook Road, Suite 100
Jackson, Mississippi 39211

                                                   /s/ E. Barrett Hails
                                                   E. Barrett Hails




                                               7
PD.25311162.1
